Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 5/23/22 have been fully considered and are persuasive.  The Examiner notes Applicant has amended the claims to include previously indicated Allowable Subject matter (Claim 8) by Examiner Daniel Lopez. Due to this amendment, the claims are now allowable and all rejections relating to the claims has been removed. Applicant has also provided new drawings which remove Examiner’s previous objection to the drawings. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The instant invention is deemed an unobvious improvement over the prior art, Schultz (U.S. Patent 8020659). Schultz disclose a hydraulic control system and method of controlling said system comprising a closed loop hydraulic control system and method of operating the system, wherein the system includes: a variable displacement pump, supplying pressurized fluid to a hydraulic motor, an actuator adjusting the displacement of the variable displacement pump, a control unit receiving first and second inputs for a desired and actual displacement of the pump; and controlling the actuator to adjust the displacement of the pump in a first control mode and second control mode. Schultz and the other prior art previously recited fails to explicitly disclose “wherein the second control mode is a velocity control mode which the control unit controls the actuator such that the displacement of the variable displacement pump is maintained at the required displacement to rotate the motor with substantially a constant speed” as recited in claim 1 and 12, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745    

/THOMAS E LAZO/Primary Examiner, Art Unit 3745